   Case: 1:16-cv-03530 Document #: 162 Filed: 02/20/20 Page 1 of 3 PageID #:2222
                                                                                                     0&
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARGERY NEWMAN, and all others
similarly situated,

              Plaintifl
                                                 Case   No. 1 :16-cv-03530
LINDA MORzuS, KEVIN MORRIS, and
MARSHA DONALDSON, on behalf of                   Hon. Thomas M. Durkin
themselves and all others similarly situated,

              Plaintiffs Jntervenors,

                              vs.

METROPOLITAN LIFE INSURANCE
COMPANY,

               Defendant.

   FINAL ORDER APPROVING CLASS ACTION SETTLEMENT AIID AWARD OF.
           ATTORNEYS' FEES. COSTS. AND INCENTIVE AWARDS

       WHEREAS, Plaintiff, Margery Newman, Plaintiffs-Intervenors, Linda Morris, Kevin

Morris, and Marsha Donaldson, ffid Defendant, Metropolitan Life Insurance Company,

(collectively the "Parties") have reached a settlement and compromise of the claims in the above-

captioned matter, which is embodied in the Settlement Agreement filed with the Court; and

       WHEREAS, the Parties have applied to the Court for final approval of the proposed

Settlement, the terms and conditions of which are set forth in the Settlement Agreement; and

       WHEREAS, the capitalized terms herein shall have the same meaning as               in   the

Settlement Agreement;

       WHEREAS, on February 20,2020, the Court conducted a Fairness Hearing at which no

objectors appeared and no objections having been filed;
   Case: 1:16-cv-03530 Document #: 162 Filed: 02/20/20 Page 2 of 3 PageID #:2223




       NOW, THEREFORE, the Court having conducted a Fairness Hearing, and having

reviewed and considered the Settlement Agreement and the Unopposed Motion                for   Final

Approval of Class Action Settlement and Motion for Attorneys' Fees, Expenses and Incentive

Awards, IT IS HEREBY ORDERED AS FOLLOWS:


        l.         For the reasons set forth on the record at the Fairness Hearing on February 20,

2020, and as provided in the motions and related papers filed by Class Counsel in support of

Final Approval, the Court approves the Settlement as fair, reasonable, and adequate to the

Settlement Class.

       2.         Again, for the reasons set forth on the record, the Court finds that the

requirements of Federal Rule of Civil Procedure 23 are satisfied, including requirements for the

existence of numerosity, typicality, commonality, adequacy of representation, manageability and

ascertainability of the Settlement Class.

       3.         The Court finds that Plaintifl Margery Newman, and Plaintiffs-Intervenors, Linda

Morris, Kevin Morris, and Marsha Donaldson, fairly and adequately represent and protect the

interests of the absent Class Members in accordance with Federal Rule of    Civil Procedure 23.

       4.         The Court finds that Class Counsel, Robert R. Duncan, Thomas C. Cronin, and

Frank H. Tomlinson, fairly and adequately represent and protect the interests of the absent Class

Members in accordance with Federal Rule of Civil Procedure 23.

       5.         For the reasons stated on the record, and as provided in the motions and related

papers filed by Class Counsel, the Court finds that the award   of attorneys' fees and expenses,   as

requested    in   Class Counsel's Motion for Attomeys' Fees, Expenses, and Incentive Awards

(Docs. 154 and 155), is reasonable and appropriate. Such award of fees, expenses, and incentive

awards shall not be paid prior to the payments made to the class members.
   Case: 1:16-cv-03530 Document #: 162 Filed: 02/20/20 Page 3 of 3 PageID #:2224




         6.     The Court adopts, approves, and incorporates herein the terms of the Settlement

Agreement, except as modified solely by this Order, for the reasons set forth on the record. A

copy of the Stipulation of Settlement is attached hereto as Exhibit     A.   As a result, all of   the

Settlement Class's claims as set forth in the Third Amended Complaint in this action, including

the claims of Plaintiff Margery Newman and Plaintiffs-Intervenors Linda Morris, Kevin Morris,

and Marsha Donaldson, are dismissed with prejudice and without costs and fees except               as

specifically provided for in paragraph 5 above. In addition, Releasors are (i) hereby deemed to

have   fully, finally, and forever released, waived, discharged, and abandoned any and all Released

Claims against Releasees and     (ii) permanently   barred and enjoined from filing, prosecuting,

continuing, and participating or intervening in any action against Releasees asserting anylor all

Released Claims.

         7.     The Court retains jurisdiction    to   enforce the terms   of this Order   and the

Stipulation of Settlement.


         IT IS SO ORDERED.




                                                       ENTERED:




                                                       Honorable Thomas M. Durkin
                                                       United States District Judge


Dated: February 20,2020
